Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                          CASE NO. 1:19-cv-25039-KING/Becerra


 PHIL SELMAN,

           Plaintiff,
 v.

 ROYAL CARIBBEAN CRUISES, LTD.,
 A Liberian Corporation,


      Defendant.
 ___________________________________________/


               AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff PHIL SELMAN through undersigned counsel files this Amended

 Complaint against Defendant ROYAL CARIBBEAN CRUISES, LTD., a Liberian

 corporation with its principal place of business in Florida (RCCL), pursuant to

 Rule 15(a)(1), Federal Rules of Civil Procedure, no counsel having appeared for

 Defendant at this time, and alleges:

                            JURISDICTION, VENUE AND PARTIES


            GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
      Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 2 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

        1.     This is an action for damages in excess of seventy-five thousand

 ($75,000.00) dollars, exclusive of interest and costs.

        2.     Plaintiff PHIL SELMAN is sui juris and is and at all material times

 has been a citizen and resident of the state of Illinois.

        3.     Defendant ROYAL CARIBBEAN CRUISES, LTD. (RCCL) is a

 Liberian corporation with its principal place of business in Miami, Miami-Dade

 County, Florida. RCCL is therefore a resident both of Liberia and of Florida for

 jurisdictional purposes.

        4.     Subject matter jurisdiction exists, based on diversity of citizenship

 pursuant to 28 U.S.C. §1332(a) (2). As alleged above there is complete diversity

 in citizenship of the parties because Plaintiff PHIL SELMAN is and at all material

 times has been a resident and citizen of Illinois, while Defendant RCCL is a citizen

 both of Liberia and of Florida for jurisdictional purposes. The amount of damages

 claimed exceeds the minimum jurisdictional amount required for diversity of

 citizenship cases and is supported by the allegations regarding damages in

 Paragraph 13 below.

        5.     At all material times, RCCL has conducted ongoing substantial and

 not isolated business activities in Miami-Dade County, Florida, in the Southern
                                               2
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                   www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 3 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

 District of Florida, through having its principal place of business there, so that in

 personam jurisdiction exists in the United States District Court for the Southern

 District of Florida.

        6.     At all material times, RCCL has engaged in the business of operating

 maritime cruise vessels for paying passengers including the Plaintiff.

        7.     The ticket contract between the parties, which was drafted by or on

 behalf of RCCL without any negotiations with the Plaintiff, requires all fare paying

 passengers to bring any lawsuit against RCCL arising out of injuries or events

 occurring on the subject voyage in this federal judicial district. Furthermore,

 RCCL does business in this judicial district and has its principal place of business

 in this district. Venue is therefore proper in this Court.

             PRELIMINARY ALLEGATIONS COMMON TO ALL COUNTS

        8.     At all material times, Defendant RCCL has been engaged in the

 business of operating maritime cruise vessels for fare paying passengers and for

 this purpose operates, among other vessels, the "SYMPHONY OF THE SEAS", a

 large passenger cruise ship.

        9.     At all material times, the Plaintiff PHIL SELMAN was a fare paying

 passenger on board the SYMPHONY OF THE SEAS under the ticket contract
                                               3
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                   www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 4 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

 referenced above and was therefore legally entitled to be aboard the vessel for the

 entire voyage.

        10.    The subject voyage departed from Miami, Florida, a port within the

 United States of America, on December 15, 2018.

        11.    On or about December 22, 2018, while Plaintiff PHIL SELMAN was

 lawfully aboard the SYMPHONY OF THE SEAS as a fare paying passenger, one

 or more crewmembers working for RCCL on board the SYMPHONY OF THE

 SEAS as housekeeping staff, while and after cleaning Mr. SELMAN's stateroom,

 left a laundry bag on the stateroom floor instead of retrieving it after the cleaning

 process was complete.

        12.    On December 22, 2018, while occupying his stateroom, the Plaintiff

 tripped over the exposed ropes of the laundry bag the housekeeping crew had left

 on the floor and thereby fell.

        13.    As a direct and proximate result of the fall described in the preceding

 paragraph, the Plaintiff was injured in and about his body and extremities,

 sustaining injuries, suffered pain therefrom, sustained mental anguish, sustained

 disfigurement, disability, aggravation and activation of preexisting injuries, and the

 inability to lead a normal life. He also incurred medical, hospital, and other out of
                                               4
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                   www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 5 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

 pocket and health care expenses as a result of his injuries and lost earnings, and his

 earning capacity was impaired. These damages are permanent or continuing in

 their nature and the Plaintiff will continue to sustain and incur these damages in the

 future.

          14.   The Plaintiff has complied with all conditions precedent to bringing

 this action. In particular, as required by the operative ticket contract, the Plaintiff

 through counsel gave Defendant RCCL timely written notice of the Plaintiff's

 claim.

                         COUNT I – NEGLIGENT MAINTENANCE


          15.   The Plaintiff adopts, realleges and incorporates by reference all allegations in

    Paragraphs 1 through 14 above and in addition alleges the following matters.


          16.   At all material times Defendant RCCL owed the Plaintiff, as a fare-paying

    passenger lawfully on board a passenger vessel it operated, a duty of reasonable care,

    including the duty to take reasonable steps to maintain its vessel, which in turn included the

    duty to inspect for and correct dangerous onboard conditions of which it knew or should have

    known in the exercise of reasonable care.


          17.   At all material times, there existed a dangerous or risk-creating condition on the

    floor of the Plaintiff's stateroom on board the SYMPHONY OF THE SEAS, to-wit: a laundry

                                                5
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                    www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 6 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

    bag with exposed ropes left on the floor of the stateroom, thereby posing a tripping hazard to

    passengers entering, exiting or otherwise traversing the stateroom, such as the Plaintiff.


        18.    At all material times, the Defendant RCCL, through its crewmember or

    crewmembers cleaning the Plaintiff's stateroom on December 22, 2018, actually knew about

    the presence of the laundry bag referenced above on the floor of the Plaintiff's stateroom.


        19.    As an alternative to the allegations in the preceding paragraph, at all material

    times the Defendant RCCL, through its crewmember or crewmembers cleaning the Plaintiff's

    stateroom on December 22, 2018, should in the exercise of reasonable care have known

    knew about the presence of the laundry bag referenced above on the floor of the Plaintiff's

    stateroom, and therefore had constructive notice of it, due to the length of time the bag had

    been on the floor, a length of time sufficient to invite corrective measures, the recurring

    nature of the relevant condition, namely laundry bags left by housekeeping crew on

    stateroom floors, or otherwise.


        20.    Notwithstanding its actual or constructive notice of the laundry bag on the floor of

    the Plaintiff's stateroom as alleged above, the Defendant RCCL failed at all material times

    before the Plaintiff tripped over the bag to correct the dangerous or risk-creating condition by

    inspecting for the presence of hazardous foreign objects on the stateroom floor after cleaning

    the stateroom, removing the bag, or cordoning off the area, and thereby failed to exercise

    reasonable care and was negligent in its maintenance of the stateroom floor.


                                                 6
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 7 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

    21. At all material times the Defendant RCCL was vicariously liable for all damages

    proximately caused by the negligence of its crewmembers described above, since at all

    material times those crewmembers were employed by RCCL and acting in furtherance of its

    business, cleaning passenger staterooms.


        22.    As a direct and proximate result of the negligence of Defendant RCCL described

    above, the Plaintiff tripped over the laundry bag as alleged in Paragraph 12 above and

    thereby has sustained and will continue in the future to sustain the damages alleged in

    Paragraph 13 above.


        WHEREFORE, the Plaintiff demands judgment against the Defendant RCCL for

    compensatory damages and the costs of this action.


                     COUNT II – NEGLIGENT FAILURE TO WARN


        23.    The Plaintiff adopts, realleges and incorporates by reference all allegations in

    Paragraphs 1 through 14 above and in addition alleges the following matters.


        24.    At all material times Defendant RCCL owed the Plaintiff, as a fare-paying

    passenger lawfully on board a passenger vessel it operated, a duty of reasonable care,

    including the duty to warn passengers including the Plaintiff of dangerous onboard

    conditions of which it knew or should have known in the exercise of reasonable care.




                                               7
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                   www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 8 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

        25.    At all material times, there existed a dangerous or risk-creating condition on the

    floor of the Plaintiff's stateroom on board the SYMPHONY OF THE SEAS, to-wit: a laundry

    bag with exposed ropes left on the floor of the stateroom, thereby posing a tripping hazard to

    passengers entering, exiting or otherwise traversing the stateroom, such as the Plaintiff.


        26.    At all material times, the Defendant RCCL, through its crewmember or

    crewmembers cleaning the Plaintiff's stateroom on December 22, 2018, actually knew about

    the presence of the laundry bag referenced above on the floor of the Plaintiff's stateroom.


        27.    As an alternative to the allegations in the preceding paragraph, at all material

    times the Defendant RCCL, through its crewmember or crewmembers cleaning the Plaintiff's

    stateroom on December 22, 2018, should in the exercise of reasonable care have known

    knew about the presence of the laundry bag referenced above on the floor of the Plaintiff's

    stateroom, and therefore had constructive notice of it, due to the length of time the bag had

    been on the floor, a length of time sufficient to invite corrective measures, the recurring

    nature of the relevant condition, namely laundry bags left by housekeeping crew on

    stateroom floors, or otherwise.


        28.    Notwithstanding its actual or constructive notice of the laundry bag on the floor of

    the Plaintiff's stateroom as alleged above, the Defendant RCCL failed at all material times

    before the Plaintiff tripped over the bag to warn the Plaintiff of the presence of the bag

    through appropriate signage, written or oral warnings or notices, or by cordoning off or


                                                 8
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 9 of 10



 CASE NO. 1:19-cv-25039-KING/Becerra

    marking the area where the bag was present, thereby failing to exercise reasonable care and

    negligently failing to warn the Plaintiff.


        29.    At all material times the Defendant RCCL was vicariously liable for all damages

    proximately caused by the negligence of its crewmembers described above, since at all

    material times those crewmembers were employed by RCCL and acting in furtherance of its

    business, cleaning passenger staterooms.


        30.    As a direct and proximate result of the negligence of Defendant RCCL described

    in the preceding paragraph, the Plaintiff tripped over the laundry bag as alleged in Paragraph

    12 above and thereby has sustained and will continue in the future to sustain the damages

    alleged in Paragraph 13 above.


        WHEREFORE, the Plaintiff demands judgment against the Defendant RCCL for

    compensatory damages and the costs of this action.


                               DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands trial by jury of all issues so triable as of right.

 No counsel for Defendant has yet appeared.




                                                 9
         GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
   Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:19-cv-25039-JLK Document 7 Entered on FLSD Docket 03/04/2020 Page 10 of 10



  CASE NO. 1:19-cv-25039-KING/Becerra




  Dated: March 3, 2020                              Respectfully submitted,



                                                    s/NICHOLAS I. GERSON
                                                    Nicholas I. Gerson. Esq.
                                                    Florida Bar No. 20899
                                                    ngerson@gslawusa.com
                                                    filing@gslawusa.com
                                                    cbenedi@gslawusa.com
                                                    David Markel, Esq.
                                                    Florida Bar No. 78306
                                                    dmarkel@gslawusa.com
                                                    Philip M. GERSON
                                                    Florida Bar No. 12790
                                                    pgerson@gslawusa.com
                                                    Edward S. Schwartz, Esq.
                                                    Florida Bar No. 346721
                                                    eschwartz@gslawusa.com
                                                    GERSON & SCHWARTZ, P.A.
                                                    Attorneys for Plaintiff
                                                    1980 Coral Way
                                                    Miami, FL 33145-2624
                                                    Telephone: (305) 371-6000
                                                    Facsimile: (305) 371-5749




                                               10
          GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
    Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                    www.injuryattorneyfla.com
